PER CURIAM:
This c laim w as s ubmitted f or de cisión b ased u pon t he a negations in t he Notice of Claim and respondent's Answer.
Claimant seeks $3,030.00 for an annual contractual obligation to study and examine wildlife for health conditions and/or causes of mortality for respondent. The invoice for the third quarter of the 1999-2000 fiscal year was not received by the Wildlife Resources Section; therefore, the documentation for these services was not processed for payment within the appropriate fiscal year; and claimant has not been paid. In its Answer, respondent admits the validity of the claim as well as the amount, and states that there were sufficient funds expired in the appropriate fiscal year from which the invoice could have been paid.
Accordingly, the Court makes an award to claimant in the amount of $3,030.00.
Award of $3,030.00.